Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the claims filed 08/29/2022. Claims 1-6 and 8-25 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 10-16, filed 08/29/2022, regarding the interpretation of claims 2, 6, 8, 12, 13, 15, and 22 have been fully considered and are not persuasive. Applicant argues that the term “safety relay” should not be treated in accordance with 35 U.S.C. 112(f) due to the absence of the word “means” or “step”. Note that the actual language cited in the prior office action reads “a safety relay to allow the power supply…”, meaning that “means plus function” language is used to modify a generic placeholder without sufficient structure, material, or acts for performing the claimed function. Despite the lack of persuasiveness in applicant’s arguments, the amendments to claim 2 have included sufficient language to overcome the claim interpretation under 112(f) regarding the term “safety relay having a switching circuit, the safety relay configured to open and close the switching circuit to allow the power supply…” Similarly, amendments to claim 5 have overcome the interpretation of “a system control module… the system control module having a controller to control operation of the collaborative manipulator controller” have overcome the interpretation of “system control module” under 112(f). Similarly, amendments to claim 8 have overcome the interpretation of “a remote control device…the remote control device having a controller in a housing, the controller being communicatively coupled to at least one of the AGV controller, the collaborative manipulator controller, and the safety controller” have overcome the interpretation under 112(f). 
Applicant's arguments, see pages 16-17, filed 08/29/2022, regarding the claim interpretation of claims 10 and 17-18 under 35 U.S.C. 112(f), have been fully considered but they are not persuasive. Unlike the terms listed above, the claim element “first mounting elements…configured to receive a first type of collaborative manipulator” are generic, are modified by the functional language “to receive a first type of collaborative manipulator”, and do not provide sufficient structure, material, or acts for performing the claimed function. Similarly, the language “second mounting elements at a second mounting location…being configured to receive a second type of collaborative manipulator” is also interpreted under 112(f). Please note that interpretation under 35 U.S.C. 112(f) has no impact on the patentability of the application, and need not be overcome in order to place an application in condition for allowance. 
Applicant's arguments, see pages 17-19, filed 08/29/2022, regarding the rejection of claim 1 under 35 U.S.C. §102(a)(2) in view of Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the amendments to the claim language, claim 1 is now rejected under 35 U.S.C. §103 in view of Nishi US 20180222047 A1 (“Nishi”), Ramankutty et al. US 20160368710 A1 (“Ramankutty”), and DeCesare et al. US 6950311 B1 (“DeCesare”). While the term “tray” is so broad and ambiguously written that the MAM of Skaaksrud would read on “wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the collaborative manipulator controller and the safety controller being mounted to the tray”. Regarding the switching circuit of independent claim 12, any switch implies a circuit; this is an inherent property of switches. As discussed in further detail below, Ramankutty teaches the element of “a safety relay having a switching circuit, the safety relay configured to open and close the switching circuit”. Regarding claim 18, Nishi in combination with Skaaksrud teaches the element of a robot with a support plate including “ first mounting elements at a first mounting location and second mounting elements at a second mounting location, wherein the first and second mounting locations are located at a top of the support plate.” Note that this claim element is focusing on the arrangement of structure, and that there are a finite number of locations the arms of a robot can be placed on said robot. Mounting two different arms on the same support plate when two different types of arms are already included in a reference like Skaaksrud is simply one of those finite locations. For the same reasons that claims 12 and 18 are rejected over the prior art, claim 22 is also rejected. Finally, claims depending from independent claims 1, 12, 18, and 22, which applicant argues on pages 21-22 should be allowable if the independent claims are allowable, are rejected under 35 U.S.C. 103 in view of the prior art. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “safety relay having a switching circuit, the safety relay configured to open and close the switching circuit” in claims 2, 5, 12, and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first mounting area" in line 2. There is insufficient antecedent basis for this limitation in the claim. As the claims have been amended, there is no prior mention of a “first mounting area” in claim 19 or in claim 18 from which claim 19 depends. This makes the claim indefinite, as it is unclear what first mounting area the claim depends. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi US 20180222047 A1 (“Nishi”), Ramankutty et al. US 20160368710 A1 (“Ramankutty”), and DeCesare et al. US 6950311 B1 (“DeCesare”).
	Regarding Claim 1. Nishi teaches an autonomous mobile vehicle comprising: 
an automatic guided vehicle (AGV) having a base, a wheel driven for moving the AGV, and an AGV controller for controlling movement of the AGV (A moving robot including a moving body (shown at 12a of FIG. 1) which can be an autonomous type moving body, such as an automated guided vehicle (AGV) [paragraph 36]. A robot controller is shown at 14 carried by the moving body [paragraph 37]. FIG. 1 shows the robot mounted on a pair of wheels. The robot controller at 14 can control the movement of the AGV [paragraph 35]); and 
	a platform assembly coupled to the base of the AGV and moved with the AGV, the platform assembly including a frame defining a cavity, the platform assembly including a support plate supported by the frame configured to support a collaborative manipulator, the platform assembly including a collaborative manipulator controller received in the cavity configured to be operably coupled to the collaborative manipulator to actuate the collaborative manipulator in accordance with a control scheme (The assembly in FIG. 1 shows that the robot controller is carried inside the body at 12a, meaning that the robot must have a platform, a frame defining a cavity, and as shown at numeral 15, an arm with an end effector is supported on top of the robot by a plate not numbered but shown in FIG. 1. The robot controller can control not only the robot at 12b, indicated to be the arm of the robot, but also the AGV [paragraphs 37-38], meaning that the robot controller located inside the robot at numeral 14 is also a controller for the robotic manipulator. The robot can grab an article with the end effector and dispose of said article at a desired position, which reads on a control scheme), the platform assembly including a safety controller received in the cavity (To secure the safety of an operator, the robot preferably has a contact stop function which detects a force, a moment, or the like at a time of contact when an operator and the robot 12b come into contact with each other to stop the robot 12b. Further, preferably, there is provided a safety function, such as stop of an operation of the robot 12b and reduction of an operation speed of the robot 12b when an operator enters a movable range of the robot 12b [paragraph 39]. A detector or sensor means that a controller is involved, and this reads on a safety controller, and since the controller of the robot movement would have to receive these stop commands, that means a controller receiving messages inside the cavity of the robot would be acting as a safety controller received in the cavity).
	Nishi does not expressly teach:
	The AGV having a motor coupled to the base, the wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor, and
	the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative controller.
	However, Ramankutty teaches:
	the AGV having a motor coupled to the base, the wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor, and 
	the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative controller (A robotic cart including an energy storage system on the cart such as a battery, providing energy to a first and second drive motors [paragraph 19]. The first and second drive motors drive the front and rear pairs of wheels [paragraph 18]. Control electronics within the lifting cart may also be powered by batteries in the battery enclosures, shown in FIG. 1G at numerals 162 and 165 [paragraph 89]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with the AGV having a motor coupled to the base, the wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor, and the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative controller as taught by Ramankutty, not only because such elements are already common in the art, but also so that the AGV has a means for moving itself and providing power to the devices on the robot such as controllers, the manipulator, and the drive wheels. 
	Nishi also does not teach:
	wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the collaborative manipulator controller and the safety controller being mounted to the tray to slide into and out of the cavity with the tray.
	However, DeCesare teaches:
	wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the controllers being mounted to the tray to slide into and out of the cavity with the tray (A telecommunication switch shown in FIGS. 1-3, comprising a passive section shown at numeral 10 and an active section or tray at 12. The tray carries all of the active components of the switch such as processors, memories, line interface units, power supply, etc. [Column 3, lines 27-38]. The tray is slidable into the housing through the open front thereof [Column 2, lines 56-57]. This tray can include a PC board carrying control components [Claim 4]. While DeCesare does not teach what kinds of control components this can include, the broad terminology leaves open the possibility that the tray could carry the collaborative manipulator controller and/or the safety controller).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the controllers being mounted to the tray to slide into and out of the cavity with the tray as taught by DeCesare so as to allow an operator to access the collaborative manipulator controller and/or the safety controller for repairs without having to take the entire robot apart. 
	Regarding Claim 2. Nishi in combination with Ramankutty and DeCesare teaches the autonomous mobile vehicle of claim 1.
	Nish does not teach:
	wherein the safety controller includes a safety relay having a switching circuit, the safety relay configured to open and close the switching circuit to allow the power supply to the collaborative manipulator controller when operating in a normal operation mode and to restrict restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode.
	However, Ramankutty teaches:
	wherein the safety controller includes a safety relay having a switching circuit, the safety relay configured to open and close the switching circuit to allow the power supply to the collaborative manipulator controller when operating in a normal operation mode and to restrict restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode (The robot features a lid proximity sensor shown at 1100 of FIGS. 11A and 11B. The lid proximity sensor may detect that the lid is open and the controller may therefore prevent the drive motors from moving the cart so that maintenance can be safely performed [paragraph 118]. FIGS. 12A and 12B also show external orientation of transceiver antennae, with external controls at 1204 that may be positioned to be accessible from the outside of the base enclosure as shown to allow easier maintenance of the electrical systems of the cart [paragraph 120]. The external controls may include a circuit breaker and lid controls, the former of which mean a circuit is involved, and the second allows manual control of the position of the lid, such as through the manipulation of a button or other control interface).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the safety controller includes a safety relay having a switching circuit, the safety relay configured to open and close the switching circuit to allow the power supply to the collaborative manipulator controller when operating in a normal operation mode and to restrict restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode as taught by Ramankutty so as to allow an operator to perform maintenance safely on the robot as suggested in Ramankutty. 
	Regarding Claim 3. Nishi in combination with Ramankutty and DeCesare teaches the autonomous mobile vehicle of claim 1.
	Nishi does not teach:
	wherein the safety controller includes a wireless communication module having an antenna receiving control signals, the wireless communication module being operably coupled to a safety relay of the safety controller to control operation of the safety controller.
	However, Ramankutty teaches:
	wherein the safety controller includes a wireless communication module having an antenna receiving control signals, the wireless communication module being operably coupled to a safety relay of the safety controller to control operation of the safety controller (A transceiver antenna shown at numeral 118 of FIG. 1A may provide communication between the cart and an external controller or monitor system via another transceiver as part of a wireless network connection [paragraph 80]. FIGS. 12A and 12B also show the transceiver antennae at 118. These antennae allow external controls positioned outside the base controller to stop the robot movement [paragraphs 119-120]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the safety controller includes a wireless communication module having an antenna receiving control signals, the wireless communication module being operably coupled to a safety relay of the safety controller to control operation of the safety controller as taught by Ramankutty so as to allow the safety controller to be activated remotely if necessary, particularly if an operator wanted to activate the safety relay before approaching the moving robot so as to make the robot safer to approach. 
	Regarding Claim 5. Nishi in combination with Ramankutty and DeCesare teaches the autonomous mobile vehicle of claim 1.
	Nishi does not teach:
	wherein the safety controller includes a safety controller box having a chamber, the safety controller including a safety relay in the chamber coupled to the power supply, the safety relay having a switching circuit, the safety relay configured to open and close the switching circuit, the safety controller including a circuit breaker in the chamber coupled to the power supply, the safety controller including a wireless communication module in the chamber coupled to the safety relay and communicatively coupled to a system control module to control operation of the collaborative manipulator controller.
	However, Ramankutty teaches:
	wherein the safety controller includes a safety controller box having a chamber, the safety controller including a safety relay in the chamber coupled to the power supply, the safety relay having a switching circuit, the safety relay configured to open and close the switching circuit, the safety controller including a circuit breaker in the chamber coupled to the power supply, the safety controller including a wireless communication module in the chamber coupled to the safety relay and communicatively coupled to a system control module to control operation of the collaborative manipulator controller (The robot features a lid proximity sensor shown at 1100 of FIGS. 11A and 11B. The lid proximity sensor may detect that the lid is open and the controller may therefore prevent the drive motors from moving the cart so that maintenance can be safely performed [paragraph 118]. FIGS. 12A and 12B also show external orientation of transceiver antennae, with external controls at 1204 that may be positioned to be accessible from the outside of the base enclosure as shown to allow easier maintenance of the electrical systems of the cart [paragraph 120]. Control electronics within the lifting cart may also be powered by batteries in the battery enclosures, shown in FIG. 1G at numerals 162 and 165 [paragraph 89]. The external controls may include a circuit breaker and lid controls, the former of which mean a circuit is involved, and the second allows manual control of the position of the lid, such as through the manipulation of a button or other control interface. All of these components are shown in FIGS. 12A and 12B to be located inside a box-like frame. A transceiver antenna shown at numeral 118 of FIG. 1A may provide communication between the cart and an external controller or monitor system via another transceiver as part of a wireless network connection [paragraph 80]. FIGS. 12A and 12B also show the transceiver antennae at 118. These antennae allow external controls positioned outside the base controller to stop the robot movement [paragraphs 119-120]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the safety controller includes a safety controller box having a chamber, the safety controller including a safety relay in the chamber coupled to the power supply, the safety relay having a switching circuit, the safety relay configured to open and close the switching circuit, the safety controller including a circuit breaker in the chamber coupled to the power supply, the safety controller including a wireless communication module in the chamber coupled to the safety relay and communicatively coupled to a system control module to control operation of the collaborative manipulator controller as taught by Ramankutty so as to allow the safety controller to be activated remotely if necessary, particularly if an operator wanted to activate the safety relay before approaching the moving robot so as to make the robot safer to approach. 
	Regarding Claim 9. Nishi in combination with Ramankutty and DeCesare teaches the autonomous mobile vehicle of claim 1.
	Nishi also teaches:
	wherein the frame of the platform assembly supports a teach pendant on an exterior of the frame, the teach pendant being communicatively coupled to the collaborative manipulator controller (Nishi incorporates Japanese Patent No. 4676544 by reference, which discloses a robot controller for controlling a robot which discloses a robot controller configured to obtain information relating to the machine tool from the machine tool controller through a communication network and display the information relating to the machine tool on a machine tool-related screen of a display section of a teach pendant [paragraph 5]).
	Regarding Claim 16. Nishi in combination with Ramankutty teaches the autonomous mobile arm platform of claim 12.
	Nishi does not teach:
	wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the collaborative manipulator controller and the safety controller being mounted to the tray to slide into and out of the cavity with the tray.
	However, DeCesare teaches:
	wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the controllers being mounted to the tray to slide into and out of the cavity with the tray (A telecommunication switch shown in FIGS. 1-3, comprising a passive section shown at numeral 10 and an active section or tray at 12. The tray carries all of the active components of the switch such as processors, memories, line interface units, power supply, etc. [Column 3, lines 27-38]. This tray can include a PC board carrying control components [Claim 4]. While DeCesare does not teach what kinds of control components this can include, the broad terminology leaves open the possibility that the tray could carry the collaborative manipulator controller and/or the safety controller).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi US 20180222047 A1 (“Nishi”), Ramankutty et al. US 20160368710 A1 (“Ramankutty”), and DeCesare et al. US 6950311 B1 (“DeCesare”) as applied to claim 1 above, and further in view of DiMaio et al. US 20190216555 A1 (“DiMaio”).
Regarding Claim 4. Nishi in combination with Ramankutty and DeCesare teaches the autonomous mobile vehicle of claim 1.
	Nishi does not teach:
	wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage.
	However, DiMaio teaches:
	wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage (a processor controlling a remotely controllable arm allowing the stiffness or compliance of the arm to be changed throughout the range. When joint 156g (FIG. 2) is an instrument holder wrist joint enabling pivotal motion about two axes [paragraph 102]. The processor can estimate the motion performance by determining a resolution of motion of the surgical tool that is possible for the current pose of the remotely controllable arm and the surgical tool [paragraph 149]. For example, for a particular joint, actuation of the joint by an increment (a given applied voltage or current) may result in an amount of motion of the surgical tool that depends on the pose of each of the joints of the remotely controllable arm and the pose of the surgical tool. These powered joints of the remotely controllable arm wherein the one or more processors of the surgical system can drive a powered joint of the remotely controllable arm by selectively activating one or more actuators that move the powered joint [paragraph 57]. The actuator acts as a power converter turning electrical power into rotational energy, and if each powered joint has one, then a robotic arm as described by DiMaio with two powered joints would have a first and second power converter).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage as taught by DiMaio so as to allow the robot to apply different amounts of torque, voltage, or other types of power to each component in the arm for situations where each arm component needs to receive different amounts of power to reach a target item. 

Claims 6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi US 20180222047 A1 (“Nishi”), Ramankutty et al. US 20160368710 A1 (“Ramankutty”), and DeCesare et al. US 6950311 B1 (“DeCesare”) as applied to claim 1 above, and further in view of Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”).
	Regarding Claim 6. Nishi in combination with Ramankutty and DeCesare teaches the autonomous mobile vehicle of claim 1.
	Nishi also teaches:
	wherein the frame of the platform assembly includes walls enclosing the cavity (As shown in FIG. 1, the controller is located inside a cavity in the robot formed by the walls of the robot frame).
	Nishi does not teach:
	wherein the frame of the platform assembly includes a door enclosing the cavity, the door being opened to provide access for items to slide out of the cavity.
	However, Skaaksrud teaches:
	wherein the frame of the platform assembly includes a door enclosing the cavity, the door being opened to provide access for items to slide out of the cavity (A robotic cart having a cargo door shown at 1715 of FIG. 32, and in at least one related embodiment, one or more sliding arms are included to slide items in and out of the cargo door [paragraph 534]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the frame of the platform assembly includes a door enclosing the cavity, the door being opened to provide access for items to slide out of the cavity as taught by Skaaksrud so as to provide an operator with easy access to the items inside the robot cavity. 
	Nishi also does not teach:
	The items are the tray. 
	However, DeCesare teaches:
	The items are the tray (A telecommunication switch shown in FIGS. 1-3, comprising a passive section shown at numeral 10 and an active section or tray at 12. The tray carries all of the active components of the switch such as processors, memories, line interface units, power supply, etc. [Column 3, lines 27-38]. This tray can include a PC board carrying control components [Claim 4]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with the items are the tray as taught by DeCesare so as to allow an operator to access the collaborative manipulator controller and/or the safety controller for repairs without having to take the entire robot apart. 
	Regarding Claim 8. Nishi in combination with Ramankutty and DeCesare teaches the autonomous mobile vehicle of claim 1.
	Nishi also does not teach:
	wherein the frame of the platform assembly includes a remote control device mounting bracket, the platform assembly further comprising a remote control device removably received in the remote control device mounting bracket, the remote control device having a controller in a housing, the controller being communicatively coupled to at least one of the AGV controller, the collaborative manipulator controller, and the safety controller, the remote control device having a user interface configured to receive user inputs to control operation of at least one of the AGV controller, the collaborative manipulator controller, and the safety controller.
	However, Skaaksrud teaches:
	wherein the frame of the platform assembly includes a remote control device mounting bracket, the platform assembly further comprising a remote control device removably received in the remote control device mounting bracket, the remote control device having a controller in a housing, the controller being communicatively coupled to at least one of the AGV controller, the collaborative manipulator controller, and the safety controller, the remote control device having a user interface configured to receive user inputs to control operation of at least one of the AGV controller, the collaborative manipulator controller, and the safety controller (The autonomous controller of the MAM can receive a remote command input for the modular autonomous bot apparatus from an external wireless interface (numeral 3125 on the MAM in FIG. 31), such a remote command input may be a remote control input from a delivery supplier [FIG. 33], or a remote control input from a delivery recipient (e.g., remote control wireless signals sent from delivery recipient mobile user access device at 3315 of FIG. 33) [paragraph 621]. These remote inputs can include navigation assistance from an authorized handheld wireless device [paragraph 622]. This means that a remote control device having a user interface allows the user to send inputs received by the vehicle to control one of the mobility controller, the manipulator controller, or the safety controller. Also of note, as shown in FIG. 31, the MAM contains an autonomous control system at 3100, which can control the robot’s movements and navigation, and even avoid collisions [paragraph 575]. The autonomous control system at 3100 may have features for safety control, as well as parallel sensing and parallel processing that allows for common and/or distributed management for operations of such an exemplary autonomous control system [paragraph 576]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the frame of the platform assembly includes a remote control device mounting bracket, the platform assembly further comprising a remote control device removably received in the remote control device mounting bracket, the remote control device having a controller in a housing, the controller being communicatively coupled to at least one of the AGV controller, the collaborative manipulator controller, and the safety controller, the remote control device having a user interface configured to receive user inputs to control operation of at least one of the AGV controller, the collaborative manipulator controller, and the safety controller as taught by Skaaksrud so as to allow the mobile robot to be controlled remotely, particularly without requiring cables or wires to maintain communication with the robot and a control device.
	Regarding Claim 10. Nishi in combination with Ramankutty and DeCesare teaches the autonomous mobile vehicle of claim 1.
	Nishi also teaches:
	wherein the support plate includes first mounting elements at a first mounting location, the first mounting locations at a top of the support plate, configured to receive a first type of collaborative manipulator (as shown at numeral 15, an arm with an end effector is supported on top of the robot by a plate not numbered but shown in FIG. 1).
	Nishi does not teach:
	wherein the support plate includes second mounting elements at a second mounting location, the first and second mounting locations at a top of the support plate, the second mounting location being configured to receive a second type of collaborative manipulator.
	However, Skaaksrud teaches:
	wherein the support plate includes second mounting elements at a second mounting location, the first and second mounting locations at a top of the support plate, the second mounting location being configured to receive a second type of collaborative manipulator (FIG. 20E shows a single actuated movable grabbing arm at 2090/2095 on the support plate at 2005. There can be one or more actuated movable grabbing arms located on the same support plate for loading objects so as to load or unload such items/objects [paragraph 535], so a second arm can be supported on a support plate. A different type of manipulator is shown in FIG. 20D, located on the same support plate at 2005).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the support plate includes second mounting elements at a second mounting location, the first and second mounting locations at a top of the support plate, the second mounting location being configured to receive a second type of collaborative manipulator as taught by Skaaksrud so that multiple manipulators or multiple different types of manipulators can be used on the same robot for the purpose of versatility.
	Regarding Claim 11. Nishi in combination with Ramankutty and DeCesare teaches the autonomous mobile vehicle of claim 1.
	Nishi does not teach:
	further comprising a collaborative manipulator mounted to the support plate, the collaborative manipulator configured to manipulate parts and move the parts to and from the support plate.
	However, Skaaksrud teaches:
	further comprising a collaborative manipulator mounted to the support plate, the collaborative manipulator configured to manipulate parts and move the parts to and from the support plate (The arms, especially the grabbing arms shown in FIG. 20E, can be disposed so as to move one or more items/objects so as to load or unload such items/objects [paragraph 535]. The support plate at 2005 is a base to support objects for transport [paragraph 517]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with further comprising a collaborative manipulator mounted to the support plate, the collaborative manipulator configured to manipulate parts and move the parts to and from the support plate as taught by Skaaksrud so as to allow the robot to collect parts and transport them to a new location. Nishi already teaches that the hand in FIG. 1 can pick up articles and dispose the article held by the hand at a desired position. What Skaaksrud doesn’t teach is that the arm can move the parts to and from the support plate, but this is just a place to store parts by the robot while it transports them to a new location, which would be an obvious modification so that the robot can carry more than one article at a time.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the controllers being mounted to the tray to slide into and out of the cavity with the tray as taught by DeCesare so as to allow an operator to access the collaborative manipulator controller and/or the safety controller for repairs without having to take the entire robot apart. 

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi US 20180222047 A1 (“Nishi”), Ramankutty et al. US 20160368710 A1 (“Ramankutty”), and Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”).
	Regarding Claim 18. Nishi teaches an autonomous mobile vehicle comprising:
	an automatic guided vehicle (AGV) having a base, a motor coupled to the base, a wheel driven for moving the AGV, and an AGV controller for controlling movement of the AGV (A moving robot including a moving body (shown at 12a of FIG. 1) which can be an autonomous type moving body, such as an automated guided vehicle (AGV) [paragraph 36]. A robot controller is shown at 14 carried by the moving body [paragraph 37]. FIG. 1 shows the robot mounted on a pair of wheels. The robot controller at 14 can control the movement of the AGV [paragraph 35]); 
	a platform assembly coupled to the base of the AGV and moved with the AGV, the platform assembly including a frame defining a cavity, the platform assembly including a support plate supported by the frame, the support plate including first mounting elements at a first mounting location, the first location at a top of the support plate, the platform assembly including a collaborative manipulator controller received in the cavity being electrically coupled to the battery of the AGV (The assembly in FIG. 1 shows that the robot controller is carried inside the body at 12a, meaning that the robot must have a platform, a frame defining a cavity, and as shown at numeral 15, an arm with an end effector is supported on top of the robot by a plate not numbered but shown in FIG. 1. The robot controller can control not only the robot at 12b, indicated to be the arm of the robot, but also the AGV [paragraphs 37-38], meaning that the robot controller located inside the robot at numeral 14 is also a controller for the robotic manipulator. The robot can grab an article with the end effector and dispose of said article at a desired position, which reads on a control scheme); and 
	a collaborative manipulator configured to be mounted to the support plate at the first mounting location to orient the collaborative manipulator in a first orientation relative to the platform assembly (The robot controller can control not only the robot at 12b, indicated to be the arm of the robot, but also the AGV [paragraphs 37-38], meaning that the robot controller located inside the robot at numeral 14 is also a controller for the robotic manipulator).
	Nishi does not expressly teach:
	The AGV having a motor coupled to the base, the wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor, and
	the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative controller.
	However, Ramankutty teaches:
	the AGV having a motor coupled to the base, the wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor, and 
	the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative controller (A robotic cart including an energy storage system on the cart such as a battery, providing energy to a first and second drive motors [paragraph 19]. The first and second drive motors drive the front and rear pairs of wheels [paragraph 18]. Control electronics within the lifting cart may also be powered by batteries in the battery enclosures, shown in FIG. 1G at numerals 162 and 165 [paragraph 89]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with the AGV having a motor coupled to the base, the wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor, and the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative controller as taught by Ramankutty, not only because such elements are already common in the art, but also so that the AGV has a means for moving itself and providing power to the devices on the robot such as controllers, the manipulator, and the drive wheels. 
	Nishi does not teach:
	the support plate including second mounting elements at a second mounting location, the first and second mounting locations at a top of the support plate, and the collaborative manipulator is also configured to be mounted to the support plate at the second mounting location to orient the collaborative manipulator in a second orientation relative to the platform assembly, the collaborative manipulator configured to manipulate parts and move the parts to and from the support plate.
	However, Skaaksrud teaches:
	the support plate including second mounting elements at a second mounting location, the first and second mounting locations at a top of the support plate, and the collaborative manipulator is also configured to be mounted to the support plate at the second mounting location to orient the collaborative manipulator in a second orientation relative to the platform assembly (FIG. 20E shows a single actuated movable grabbing arm at 2090/2095 on the support plate at 2005. There can be one or more actuated movable grabbing arms located on the same support plate for loading objects so as to load or unload such items/objects [paragraph 535], so a second arm can be supported on a support plate. A different type of manipulator is shown in FIG. 20D, located on the same support plate at 2005), the collaborative manipulator configured to manipulate parts and move the parts to and from the support plate (The arms, especially the grabbing arms shown in FIG. 20E, can be disposed so as to move one or more items/objects so as to load or unload such items/objects [paragraph 535]. The support plate at 2005 is a base to support objects for transport [paragraph 517]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with the support plate including second mounting elements at a second mounting location, the first and second mounting locations at a top of the support plate, and the collaborative manipulator is also configured to be mounted to the support plate at the second mounting location to orient the collaborative manipulator in a second orientation relative to the platform assembly, the collaborative manipulator configured to manipulate parts and move the parts to and from the support plate as taught by Skaaksrud so that multiple manipulators or multiple different types of manipulators can be used on the same robot for the purpose of versatility and so as to allow the robot to collect parts and transport them to a new location. Nishi already teaches that the hand in FIG. 1 can pick up articles and dispose the article held by the hand at a desired position. What Skaaksrud doesn’t teach is that the arm can move the parts to and from the support plate, but this is just a place to store parts by the robot while it transports them to a new location, which would be an obvious modification so that the robot can carry more than one article at a time.
	Regarding Claim 21. Nishi in combination with Ramankutty and Skaaksrud teaches the autonomous mobile vehicle of claim 18.
	Nishi does not teach:
	wherein the second mounting area is configured to receive a different type of collaborative manipulator than the first mounting area.
	However, Skaaksrud teaches:
	wherein the second mounting area is configured to receive a different type of collaborative manipulator than the first mounting area (FIG. 20E shows a single actuated movable grabbing arm at 2090/2095 on the support plate at 2005. There can be one or more actuated movable grabbing arms located on the same support plate for loading objects so as to load or unload such items/objects [paragraph 535]. A different type of manipulator is shown in FIG. 20D, located on the same support plate at 2005).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the second mounting area is configured to receive a different type of collaborative manipulator than the first mounting area as taught by Skaaksrud so as to allow different types of manipulators to be mounted on the same support platform. This in particular is a fairly obvious combination of existing elements to produce predictable results. 

Claims 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi US 20180222047 A1 (“Nishi”) in combination with Ramankutty et al. US 20160368710 A1 (“Ramankutty”).
	Regarding Claim 12. Nishi teaches an autonomous mobile arm platform for an automatic guided vehicle (AGV) having a base, a motor coupled to the base, a wheel driven for moving the AGV, and an AGV controller for controlling movement of the AGV (A moving robot including a moving body (shown at 12a of FIG. 1) which can be an autonomous type moving body, such as an automated guided vehicle (AGV) [paragraph 36]. A robot controller is shown at 14 carried by the moving body [paragraph 37]. FIG. 1 shows the robot mounted on a pair of wheels. The robot controller at 14 can control the movement of the AGV [paragraph 35]), the autonomous mobile arm platform comprising: 
	a frame configured to be coupled to the base of the AGV and moved with the AGV, the frame having side walls between a top and a bottom of the frame, the side walls defining a cavity; 
a support plate at the top of the frame, the support plate configured to support a collaborative manipulator (The assembly in FIG. 1 shows that the robot controller is carried inside the body at 12a, meaning that the robot must have a platform, a frame defining a cavity, and as shown at numeral 15, an arm with an end effector is supported on top of the robot by a plate not numbered but shown in FIG. 1. The robot controller can control not only the robot at 12b, indicated to be the arm of the robot, but also the AGV [paragraphs 37-38], meaning that the robot controller located inside the robot at numeral 14 is also a controller for the robotic manipulator. The robot can grab an article with the end effector and dispose of said article at a desired position, which reads on a control scheme); 
	a collaborative manipulator controller received in the cavity configured to be operably coupled to the collaborative manipulator to actuate the collaborative manipulator in accordance with a control scheme (The robot controller can control not only the robot at 12b, indicated to be the arm of the robot, but also the AGV [paragraphs 37-38], meaning that the robot controller located inside the robot at numeral 14 is also a controller for the robotic manipulator); 
	the platform assembly including a safety controller received in the cavity (To secure the safety of an operator, the robot preferably has a contact stop function which detects a force, a moment, or the like at a time of contact when an operator and the robot 12b come into contact with each other to stop the robot 12b. Further, preferably, there is provided a safety function, such as stop of an operation of the robot 12b and reduction of an operation speed of the robot 12b when an operator enters a movable range of the robot 12b [paragraph 39]. A detector or sensor means that a controller is involved, and this reads on a safety controller, and since the controller of the robot movement would have to receive these stop commands, that means a controller receiving messages inside the cavity of the robot would be acting as a safety controller received in the cavity).
	Nishi does not expressly teach:
	The AGV having a motor coupled to the base, the wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor, and
	the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative controller.
	However, Ramankutty teaches:
	the AGV having a motor coupled to the base, the wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor, and 
	the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative controller (A robotic cart including an energy storage system on the cart such as a battery, providing energy to a first and second drive motors [paragraph 19]. The first and second drive motors drive the front and rear pairs of wheels [paragraph 18]. Control electronics within the lifting cart may also be powered by batteries in the battery enclosures, shown in FIG. 1G at numerals 162 and 165 [paragraph 89]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with the AGV having a motor coupled to the base, the wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor, and the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative controller as taught by Ramankutty, not only because such elements are already common in the art, but also so that the AGV has a means for moving itself and providing power to the devices on the robot such as controllers, the manipulator, and the drive wheels. 
	Nishi does not teach:
	the safety controller including a safety relay, the safety relay having a switching circuit, the safety relay configured to open and close the switching circuit, the safety relay operable in a normal operation mode and in a safe operation mode, the safety relay supplying the power supply to the collaborative manipulator controller when operating in the normal operation mode, the safety relay restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode.
	However, Ramankutty teaches:
	the safety controller including a safety relay, the safety relay having a switching circuit, the safety relay configured to open and close the switching circuit, the safety relay operable in a normal operation mode and in a safe operation mode, the safety relay supplying the power supply to the collaborative manipulator controller when operating in the normal operation mode, the safety relay restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode (The robot features a lid proximity sensor shown at 1100 of FIGS. 11A and 11B. The lid proximity sensor may detect that the lid is open and the controller may therefore prevent the drive motors from moving the cart so that maintenance can be safely performed [paragraph 118]. FIGS. 12A and 12B also show external orientation of transceiver antennae, with external controls at 1204 that may be positioned to be accessible from the outside of the base enclosure as shown to allow easier maintenance of the electrical systems of the cart [paragraph 120]. The external controls may include a circuit breaker and lid controls, the former of which mean a circuit is involved, and the second allows manual control of the position of the lid, such as through the manipulation of a button or other control interface).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with the safety controller including a safety relay, the safety relay having a switching circuit, the safety relay configured to open and close the switching circuit, the safety relay operable in a normal operation mode and in a safe operation mode, the safety relay supplying the power supply to the collaborative manipulator controller when operating in the normal operation mode, the safety relay restricting the power supply from the collaborative manipulator controller when operating in a safe operation mode as taught by Ramankutty so as to allow an operator to perform maintenance safely on the robot as suggested in Ramankutty.
	Regarding Claim 13. Nishi in combination with Ramankutty teaches the autonomous mobile arm platform of claim 12.
	Nishi does not teach:
	wherein the safety controller includes a wireless communication module having an antenna receiving control signals, the wireless communication module being operably coupled to the safety relay of the safety controller to control operation of the safety controller.
	However, Ramankutty teaches:
	wherein the safety controller includes a wireless communication module having an antenna receiving control signals, the wireless communication module being operably coupled to the safety relay of the safety controller to control operation of the safety controller (A transceiver antenna shown at numeral 118 of FIG. 1A may provide communication between the cart and an external controller or monitor system via another transceiver as part of a wireless network connection [paragraph 80]. FIGS. 12A and 12B also show the transceiver antennae at 118. These antennae allow external controls positioned outside the base controller to stop the robot movement [paragraphs 119-120]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the safety controller includes a wireless communication module having an antenna receiving control signals, the wireless communication module being operably coupled to the safety relay of the safety controller to control operation of the safety controller as taught by Ramankutty so as to allow the safety controller to be activated remotely if necessary, particularly if an operator wanted to activate the safety relay before approaching the moving robot so as to make the robot safer to approach. 
	Regarding Claim 15. Nishi in combination with Ramankutty teaches the autonomous mobile arm platform of claim 12.
	Nishi does not teach:
	wherein the safety controller includes a safety controller box having a chamber, the safety relay being received in the chamber, the safety controller including a circuit breaker in the chamber coupled to the power supply, the safety controller including a wireless communication module having an antenna, the wireless communication module received in the chamber coupled to the safety relay and communicatively coupled to a system control module to control operation of the collaborative manipulator controller.
	However, Ramankutty teaches:
	wherein the safety controller includes a safety controller box having a chamber, the safety relay being received in the chamber, the safety controller including a circuit breaker in the chamber coupled to the power supply, the safety controller including a wireless communication module having an antenna, the wireless communication module received in the chamber coupled to the safety relay and communicatively coupled to a system control module to control operation of the collaborative manipulator controller (The robot features a lid proximity sensor shown at 1100 of FIGS. 11A and 11B. The lid proximity sensor may detect that the lid is open and the controller may therefore prevent the drive motors from moving the cart so that maintenance can be safely performed [paragraph 118]. FIGS. 12A and 12B also show external orientation of transceiver antennae, with external controls at 1204 that may be positioned to be accessible from the outside of the base enclosure as shown to allow easier maintenance of the electrical systems of the cart [paragraph 120]. Control electronics within the lifting cart may also be powered by batteries in the battery enclosures, shown in FIG. 1G at numerals 162 and 165 [paragraph 89]. The external controls may include a circuit breaker and lid controls, the former of which mean a circuit is involved, and the second allows manual control of the position of the lid, such as through the manipulation of a button or other control interface. All of these components are shown in FIGS. 12A and 12B to be located inside a box-like frame. A transceiver antenna shown at numeral 118 of FIG. 1A may provide communication between the cart and an external controller or monitor system via another transceiver as part of a wireless network connection [paragraph 80]. FIGS. 12A and 12B also show the transceiver antennae at 118. These antennae allow external controls positioned outside the base controller to stop the robot movement [paragraphs 119-120]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the safety controller includes a safety controller box having a chamber, the safety relay being received in the chamber, the safety controller including a circuit breaker in the chamber coupled to the power supply, the safety controller including a wireless communication module having an antenna, the wireless communication module received in the chamber coupled to the safety relay and communicatively coupled to a system control module to control operation of the collaborative manipulator controller as taught by Ramankutty so as to allow the safety controller to be activated remotely if necessary, particularly if an operator wanted to activate the safety relay before approaching the moving robot so as to make the robot safer to approach. 
	Regarding Claim 17. Nishi in combination with Ramankutty teaches the autonomous mobile arm platform of claim 12.
	Nishi also teaches:
	wherein the support plate includes first mounting elements at a first mounting location, the first mounting locations at a top of the support plate, configured to receive a first type of collaborative manipulator (as shown at numeral 15, an arm with an end effector is supported on top of the robot by a plate not numbered but shown in FIG. 1).
	Nishi does not teach:
	wherein the support plate includes second mounting elements at a second mounting location, the first and second mounting locations at a top of the support plate, the second mounting location being configured to receive a second type of collaborative manipulator.
	However, Skaaksrud teaches:
	wherein the support plate includes second mounting elements at a second mounting location, the first and second mounting locations at a top of the support plate, the second mounting location being configured to receive a second type of collaborative manipulator (FIG. 20E shows a single actuated movable grabbing arm at 2090/2095 on the support plate at 2005. There can be one or more actuated movable grabbing arms located on the same support plate for loading objects so as to load or unload such items/objects [paragraph 535], so a second arm can be supported on a support plate. A different type of manipulator is shown in FIG. 20D, located on the same support plate at 2005).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the support plate includes second mounting elements at a second mounting location, the first and second mounting locations at a top of the support plate, the second mounting location being configured to receive a second type of collaborative manipulator as taught by Skaaksrud so that multiple manipulators or multiple different types of manipulators can be used on the same robot for the purpose of versatility.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi US 20180222047 A1 (“Nishi”), Ramankutty et al. US 20160368710 A1 (“Ramankutty”) as applied to claim 12 above, and further in view of DiMaio et al. US 20190216555 A1 (“DiMaio”).
	Regarding Claim 14. Nishi in combination with Ramankutty teaches the autonomous mobile arm platform of claim 12.
	Nishi does not teach:
	wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage.
	However, Dimaio teaches:
	wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage (a processor controlling a remotely controllable arm allowing the stiffness or compliance of the arm to be changed throughout the range. When joint 156g (FIG. 2) is an instrument holder wrist joint enabling pivotal motion about two axes [paragraph 102]. The processor can estimate the motion performance by determining a resolution of motion of the surgical tool that is possible for the current pose of the remotely controllable arm and the surgical tool [paragraph 149]. For example, for a particular joint, actuation of the joint by an increment (a given applied voltage or current) may result in an amount of motion of the surgical tool that depends on the pose of each of the joints of the remotely controllable arm and the pose of the surgical tool. These powered joints of the remotely controllable arm wherein the one or more processors of the surgical system can drive a powered joint of the remotely controllable arm by selectively activating one or more actuators that move the powered joint [paragraph 57]. The actuator acts as a power converter turning electrical power into rotational energy, and if each powered joint has one, then a robotic arm as described by DiMaio with two powered joints would have a first and second power converter).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the safety controller includes a first power converter and a second power converter, the first power converter operably coupled to a first collaborative manipulator component, the second power converter operably coupled to a second collaborative manipulator component, the first power converter supplying the power supply at a first voltage, the second power converter supplying the power supply at a second voltage different from the first voltage as taught by DiMaio so as to allow the robot to apply different amounts of torque, voltage, or other types of power to each component in the arm for situations where each arm component needs to receive different amounts of power to reach a target item. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi US 20180222047 A1 (“Nishi”), Ramankutty et al. US 20160368710 A1 (“Ramankutty”), and Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 18 above, and further in view of Horning et al. US 20020092351 A1 (“Horning”).
Regarding Claim 19. Nishi in combination with Ramankutty and Skaaksrud teaches the autonomous mobile vehicle of claim 18.
	Nishi does not teach:
	wherein the robot includes a first mounting base at the first mounting area and the robot has a second mounting base at the second mounting area different than the first mounting hole base. 
	However, Skaaksrud teaches:
	wherein the robot includes a first mounting base at the first mounting area and the robot has a second mounting base at the second mounting area different than the first mounting hole base (FIG. 20E shows a stationary base coupled to the platform at 2091, where one example of a manipulator arm is located, and another stationary base for supporting a robotic arm is shown in FIG. 27C at 2715).
	Skaaksrud does not teach that the first and second mounting patterns are located on the support plate. However, positioning both mounting bases on the same support plate would produce the obvious result of wherein the support plate includes a first mounting base at the first mounting area and the support plate has a second mounting base at the second mounting area different than the first mounting base. It would have been obvious to include both mounting bases on the same support plate so as to reduce the number of support plates needed on a robot, thereby reducing its weight and material costs.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the robot includes a first mounting base at the first mounting area and the robot has a second mounting base at the second mounting area different than the first mounting hole base as taught by Skaaksrud so as to allow the robot to have multiple manipulators mounted on the same support plate. 
	Nishi in combination with Skaaksrud does not teach:
	the mounting bases are mounting hole patterns.
	However, Horning teaches:
	the mounting bases are mounting hole patterns (A manipulator mounting assembly is shown in FIG. 7 254 with an attachment plate at 256. A manipulator arm is shown at 272, and a mounting hole pattern (not shown) is located on a ring expanding gripper assembly at 288, which is not the same as the mounting hole pattern of the position plate at 280 of FIG. 8 [paragraph 54]. The transition plate at 282 also provides a hole pattern for attaching the gripper mount plate at 286 to the transition plate at 282).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nishi in combination with Skaaksrud with the mounting bases are mounting hole patterns as taught by Horning so as to allow manipulators to be easily attached and secured to the mounting bases.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi US 20180222047 A1 (“Nishi”), Ramankutty et al. US 20160368710 A1 (“Ramankutty”), and Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) as applied to claim 18 above, and further in view of Desmond US 20060101547 A1 (“Desmond”).
	Regarding Claim 20. Nishi in combination with Ramankutty and Skaaksrud teaches the autonomous mobile vehicle of claim 18.
	Nishi does not teach:
	wherein the support plate includes a first mounting area configured to receive power to the collaborative manipulator in the first orientation, and wherein the support plate includes a second mounting area configured to receive power to the collaborative manipulator in the second orientation. 
	However, Skaaksrud teaches:
	wherein the support plate includes a first mounting area configured to receive power to the collaborative manipulator in the first orientation, and wherein the support plate includes a second mounting area configured to receive power to the collaborative manipulator in the second orientation (FIG. 20B shows an embodiment featuring a power outlet at 2055a for a power bus at 2055b, connected to an auxiliary power source at 2035 [paragraph 525]. This outlet can supply power to other components of the modular autonomous bot apparatus from the auxiliary power source [paragraph 521]. This means that the above-mentioned first and second collaborative manipulators receive power from the support plate at 2005).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the support plate includes a first mounting area configured to receive power to the collaborative manipulator in the first orientation, and wherein the support plate includes a second mounting area configured to receive power to the collaborative manipulator in the second orientation as taught by Skaaksrud so as to allow the robot to have multiple manipulators mounted on the same support plate, and provide power to both manipulators. 
	Nishi in combination with Skaaksrud does not teach:
	power is received through a wire opening configured to receive a power wire for supplying power (A cable wire is shown at 76 of FIG. 4, which shows a number of extendable beam structures, and the cable at 76 passes through a small central hole inside the structure [paragraphs 33-34]. This cable is expressly an internal power and communications cable [paragraph 22]. While not shown, this system of modules can be used to form an arm or hand which can manipulate objects [paragraph 41]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi in combination with Skaaksrud with power is received through a wire opening configured to receive a power wire for supplying power as taught by Desmond so as to allow the manipulator arms to receive power not only at the base of the arms, but at the end effectors as well, and to have these wires stored inside the arm to prevent them from getting tangles or damaged. 

Claims 22 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) in view of Ramankutty et al. US 20160368710 A1 (“Ramankutty”).
	Regarding Claim 22. Skaaksrud teaches an autonomous mobile vehicle system comprising:
	a first machine at a first location having first parts (FIG. 62 shows a machine(s) at 6220a-c, with parts shown in the drawing where the robot can either receive packages for delivery, or be loaded by the loading personnel at 6235); 
	a second machine at a second location having second parts (FIGS. 64A-E shows a receptacle at 6400 with its own parts); 
	a plurality of autonomous mobile vehicles movable between the first machine and the second machine (A method for navigating to a designated shipping location as part of a wireless network of nodes, the nodes being autonomous transport vehicles in the network [paragraph 3637]. This involves navigating to the location where the robot picks up the item to be shipped, and transports the item to a designated shipping location [paragraphs 3640-3643]), each autonomous mobile vehicle comprising an AGV (A modular autonomous cart apparatus assembly for transporting an item to be shipped [Claim 1], comprising a modular mobility base platform), a platform assembly mounted to the AGV, and a collaborative manipulator mounted to the platform assembly (FIG. 20E shows one example of a platform at 2005, mounted on the cart, with a manipulator arm at 2092), the AGV including a base, a motor coupled to the base, a wheel driven by the motor for moving the AGV, a battery coupled to the motor to power the motor (FIG. 18A shows the mobility base having wheels at 1805 [paragraph 472]. The wheels are driven by an electric motor powered by an onboard or off-board power source, such as a battery [paragraph 472]), and an AGV controller for controlling movement of the AGV (the modular autonomous cart comprising a modular mobility base platform, a mobility controller disposed as part of the mobile base platform [Claim 1]), the platform assembly being movable with the AGV, the platform assembly including a frame defining a cavity (FIG. 21 and FIG. 22A show a three jointed sides/walls at 2105 forming a compartment/cavity), the platform assembly including a support plate supported by the frame, the collaborative manipulator being mounted to the support plate (FIG. 27 shows a stationary base at 2715 removably attached to the wall at 2105 (support plate), and a movable grabbing arm at 2720 coupled to the stationary base with a grip head [paragraph 564]. FIG. 20E shows a different arm connected to a base adapter platform at 2005), the platform assembly including a collaborative manipulator controller operably coupled to the collaborative manipulator to actuate the collaborative manipulator in accordance with a control scheme (FIG. 18C shows an exemplary modular mobility base for a modular autonomous bot apparatus that transports an item being shipped as illustrated as exemplary MB 1705 with a mobile base platform, a modular component alignment interface, a mobility controller at 1825 [paragraph 478]. The modular mobility base is the bottom of the container/cavity where goods are transported. Another control module is shown at 2210 of FIG. 22A. This is a climate control module mounted on the interior side of one of the walls of the transport container/cavity, which can control the heat or humidity of the transport device by directly receiving input from environmental sensors [paragraph 547]. Similarly, FIGS. 30A and 30B show the base cover, which forms the top of the container/cavity. In FIG. 31, an autonomous control system (controller) is shown at 3100 on the bottom of the inside cover, meaning that at least one controller or processor is operatively connected to the sensor array of sensors on the inside of the container [paragraphs 573-575]. The grabbing arm can be controlled by the controller or processor in the MAM unit at 1725 of FIG. 28, meaning the controller at 3100 (FIG. 31) is the same controller for the grabbing arm [paragraph 536]. In some embodiments, the grabbing arm actuator driver may be responsive to an authorized grabbing arm control input generated by an external wireless node disposed external to the modular autonomous bot apparatus. As such, the grabbing arm actuator driver may cause the actuated grabbing arm to move towards the item being shipped, cause the grip head to grab onto the item being shipped, and cause the actuated grabbing arm to move the item being shipped as maintained within the grip head at least towards the cargo door of the base adapter platform in response to the wireless authorized grabbing arm control input (manipulator control scheme) [paragraph 536]), the platform assembly including a safety controller, the safety controller being electrically coupled to the battery of the AGV to control a power supply to the collaborative manipulator controller (The autonomous control system at 3100 may have features for safety control, as well as parallel sensing and parallel processing that allows for common and/or distributed management for operations of such an exemplary autonomous control system [paragraph 576]. Specifically, an embodiment of the autonomous control system may deploy distributed management where tasks may be offloaded from a particular processor or system within the system at 3100 to another processor or system, so the control system at 3100, which can be one or more controllers, can include a safety controller as well, located inside the container/cavity. The MAM at 1725 may have built-in battery support [paragraph 603], meaning that the controllers in the control system at 3100 are also battery powered), wherein the safety controller includes a safety controller box in the cavity and enclosed by the frame, the safety controller box having a chamber, the safety controller including a safety relay in the chamber coupled to the power supply, the safety relay having a switching circuit, the safety relay configured to open and close the switching circuit, the safety controller including a circuit breaker in the chamber coupled to the power supply, the safety controller including a wireless communication module in the chamber coupled to the safety relay, the system control module having a controller to control operation of the collaborative manipulator controller; and
	a system control module for guiding the autonomous mobile vehicles within an environment between the first machine and the second machine, the system control module having a controller, the system control module includes a control communication module communicatively coupled to the first machine and the second machine, the control communication module being communicatively coupled to the autonomous mobile vehicles to guide the autonomous mobile vehicles between the first machine and the second machine (the MAM at 1725 of FIGS. 28-29 includes a wireless communication interface at 3125 that communicates with a dispatch server at 6205 of FIG. 62, which can control the robot to travel with the deliverable item and take from a bot storage location or separate location so as to receive the deliverable item, and then take it to deliver the item to the appropriate deliver recipient/designated shipping location [paragraph 1147]. FIGS. 64A-E shows at least one embodiment in which the autonomous carts are in communication through the dispatch server with a stationary machine with wireless node-based remote access control module at 6415, which is part of the receptacle at 6400, a second machine having second parts shown in FIG. 64D, which is occasionally used for holding items and temporarily maintaining an object deposited for shipment [paragraphs 1177-1179], so this second machine can occasionally be the destination for the robot. This same dispatch server at 6205 is shown in FIG. 62 communicating with a machine at 6225a-c, a first machine having first parts, where the robot either receives the package for delivery, or is loaded by a loading personnel shown in FIG. 6240), the system control module including a human machine interface communicatively coupled to the control communication module to receive inputs from an operator (A Human-to-Machine Interface (HMI) that connects an operator to the controller of the robots by displaying information through the displays in FIG. 31 [paragraph 583], and also allow the user to exercise some control over the robot by allowing the operator to select an option to return an item to the store [paragraph 934], meaning that the operator can use the interface to control the robot via the communication module).
	Skaaksrud does not teach:
	wherein the collaborative manipulator controller and safety controller are received inside the cavity.
	However, Nishi teaches:
	wherein the collaborative manipulator controller and safety controller are received inside the cavity (The assembly in FIG. 1 shows that the robot controller is carried inside the body at 12a, meaning that the robot must have a platform, a frame defining a cavity, and a controller inside that cavity).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the collaborative manipulator controller and safety controller are received inside the cavity as taught by Nishi, partly because there is a limited number of ways to arrange such a robot so that a controller is mounted on the robot somewhere, and inside the cavity is one of them, and partly so that the controller is stored in a secure location where it will not be exposed to dust or refuse from factory work while the robot is operating with workpieces. 
	Skaaksrud also does not teach:
	wherein the safety controller includes a safety controller box in the cavity and enclosed by the frame, the safety controller box having a chamber, the safety controller including a safety relay in the chamber coupled to the power supply, the safety relay having a switching circuit, the safety relay configured to open and close the switching circuit, the safety controller including a circuit breaker in the chamber coupled to the power supply, the safety controller including a wireless communication module in the chamber coupled to the safety relay, the system control module having a controller to control operation of the collaborative manipulator controller.
	However, Ramankutty teaches:
	wherein the safety controller includes a safety controller box in the cavity and enclosed by the frame, the safety controller box having a chamber, the safety controller including a safety relay in the chamber coupled to the power supply, the safety relay having a switching circuit, the safety relay configured to open and close the switching circuit, the safety controller including a circuit breaker in the chamber coupled to the power supply, the safety controller including a wireless communication module in the chamber coupled to the safety relay, the system control module having a controller to control operation of the collaborative manipulator controller (The robot features a lid proximity sensor shown at 1100 of FIGS. 11A and 11B. The lid proximity sensor may detect that the lid is open and the controller may therefore prevent the drive motors from moving the cart so that maintenance can be safely performed [paragraph 118]. FIGS. 12A and 12B also show external orientation of transceiver antennae, with external controls at 1204 that may be positioned to be accessible from the outside of the base enclosure as shown to allow easier maintenance of the electrical systems of the cart [paragraph 120]. Control electronics within the lifting cart may also be powered by batteries in the battery enclosures, shown in FIG. 1G at numerals 162 and 165 [paragraph 89]. The external controls may include a circuit breaker and lid controls, the former of which mean a circuit is involved, and the second allows manual control of the position of the lid, such as through the manipulation of a button or other control interface. All of these components are shown in FIGS. 12A and 12B to be located inside a box-like frame. A transceiver antenna shown at numeral 118 of FIG. 1A may provide communication between the cart and an external controller or monitor system via another transceiver as part of a wireless network connection [paragraph 80]. FIGS. 12A and 12B also show the transceiver antennae at 118. These antennae allow external controls positioned outside the base controller to stop the robot movement [paragraphs 119-120]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nishi with wherein the safety controller includes a safety controller box in the cavity and enclosed by the frame, the safety controller box having a chamber, the safety controller including a safety relay in the chamber coupled to the power supply, the safety relay having a switching circuit, the safety relay configured to open and close the switching circuit, the safety controller including a circuit breaker in the chamber coupled to the power supply, the safety controller including a wireless communication module in the chamber coupled to the safety relay, the system control module having a controller to control operation of the collaborative manipulator controller as taught by Ramankutty so as to allow the safety controller to be activated remotely if necessary, particularly if an operator wanted to activate the safety relay before approaching the moving robot so as to make the robot safer to approach. 
	Regarding Claim 24. Skaaksrud in combination with Nishi and Ramankutty teaches the autonomous mobile vehicle system of claim 22. 
	Skaaksrud also teaches:
	wherein the first machine sends a request signal to the system control module when the first parts are available for pick up, the system control module transmits a navigation signal to a selected autonomous mobile vehicle of the autonomous mobile vehicles to navigate to the first machine and pick up the first parts using the collaborative manipulator of the selected autonomous mobile vehicle and to navigate the selected autonomous mobile vehicle to a drop off location, the selected autonomous mobile vehicle sends a delivery signal to the system control module when the first parts are delivered, the system control module sends an acknowledgement signal to the first machine acknowledging deliver of the first parts to the drop off location (FIG. 45 shows that the MAM receives a dispatch command from the dispatch server, including destination information and authentication information at 4505. The authentication relates to an authorized pickup entity, and the dispatch command may be initiated upon a dispatch request received by the server [paragraph 851]. The dispatch request can be sent from a sending entity related to the dispatched logistics operation [paragraph 800]. The dispatch command includes sender identifier information of an external mobile wireless node operated by the sending entity and delivery recipient identifier information related to a delivery recipient for the item being shipped, meaning that the second machine, the receptacle at 6400, can initiate the dispatch request. At the same time, such a dispatch request may be sent by the pickup entity related to the dispatched logistics operation [paragraph 851], meaning that the first machine, the pickup machine of FIG. 62 can also initiate the request. Afterwards, FIG. 5 shows that after receiving the dispatch command in 4505, the MAM autonomously causes the MB to move from an original location to a destination identified by the dispatch command in step 4515, first to pick up the item from the pickup entity in step 4520, and the location where the item is to be shipped in step 4540 [FIG. 45]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) and Ramankutty et al. US 20160368710 A1 (“Ramankutty”) as applied to claim 22 above, and further in view of Stubbs et al. US 20170166399 A1 (“Stubbs”).
	Regarding Claim 23. Skaaksrud in combination with Nishi and Ramankutty teaches the autonomous mobile vehicle system of claim 22. 
	Skaaksrud also teaches:
	wherein the first machine and the second machine are coupled to the control communication module (the dispatch server at 6205 is shown to be in communication with the first machine in FIG. 62, and with the second machine in FIGS. 64A-E), the control communication module is communicatively coupled to wireless communication modules of the autonomous mobile vehicles by wireless connections (the MAM at 1725 of FIGS. 28-29 includes a wireless communication interface at 3125 that communicates with a dispatch server at 6205 of FIG. 62).
	the first machine and the second machine are coupled to the control communication module by wired connections.
	However, Stubbs teaches:
	the first machine and the second machine are coupled to the control communication module by wired connections (a communication interface module may be responsible for facilitating either or both of wired and wireless communication between management module (communication module) and various components of an inventory system [paragraph 51]. This includes the mobile inventory transfer stations at 250 of FIG. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Skaaksrud with the first machine and the second machine are coupled to the control communication module by wired connections as taught by Stubbs so as to allow for direct connection between stationary parts of the system, thereby reducing reliance on wireless communication which can have issues with interference. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. US 20190286138 A1 (“Skaaksrud”) and Ramankutty et al. US 20160368710 A1 (“Ramankutty”) as applied to claim 22 above, and further in view of DeCesare et al. US 6950311 B1 (“DeCesare”).
	Regarding Claim 25. Skaaksrud in combination with Nishi and Ramankutty teaches the autonomous mobile vehicle system of claim 22.
	Skaaksrud does not teach:
	wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the collaborative manipulator controller and the safety controller being mounted to the tray to slide into and out of the cavity with the tray. 
	However, DeCesare teaches:
	wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the collaborative manipulator controller and the safety controller being mounted to the tray to slide into and out of the cavity with the tray (A telecommunication switch shown in FIGS. 1-3, comprising a passive section shown at numeral 10 and an active section or tray at 12. The tray carries all of the active components of the switch such as processors, memories, line interface units, power supply, etc. [Column 3, lines 27-38]. The tray is slidable into the housing through the open front thereof [Column 2, lines 56-57]. This tray can include a PC board carrying control components [Claim 4]. While DeCesare does not teach what kinds of control components this can include, the broad terminology leaves open the possibility that the tray could carry the collaborative manipulator controller and/or the safety controller). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Skaaksrud with wherein the platform assembly includes a tray slidably coupled to the frame, at least one of the collaborative manipulator controller and the safety controller being mounted to the tray to slide into and out of the cavity with the tray as taught by DeCesare so as to allow an operator to access the collaborative manipulator controller and/or the safety controller for repairs without having to take the entire robot apart. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664